United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 15-2903
                      ___________________________

                                  Kevin Pollins

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

   Carolyn W. Colvin, Acting Commissioner, Social Security Administration

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                   Appeal from United States District Court
              for the Western District of Arkansas - Hot Springs
                               ____________

                          Submitted: March 24, 2016
                            Filed: March 30, 2016
                                [Unpublished]
                                ____________

Before LOKEN, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.
       Kevin Pollins appeals following the district court’s1 dismissal, for failure to
prosecute and to comply with a court order, of his appeal from the denial of
supplemental security income. We conclude that the district court did not abuse its
discretion in dismissing Pollins’s case without prejudice. See Rodgers v. Curators
of Univ. of Mo., 135 F.3d 1216, 1219 (8th Cir. 1998) (standard of review); Schooley
v. Kennedy, 712 F.2d 372, 374 (8th Cir. 1983) (per curiam) (dismissal without
prejudice mitigates against finding that court abused its discretion). The judgment
of the district court is affirmed. See 8th Cir. R. 47B.
                          ______________________________




      1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-